Appeal by the defendant from a judgment of the County Court, Dutchess County (Vogt, J.), rendered January 22, 1979, convicting him of robbery in the first degree (12 counts) and robbery in the second degree (6 counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Judgment affirmed.
The record supports the hearing court’s finding that the defendant’s statements made to the police on January 23, 1978, were not obtained in violation of his constitutional rights. In this regard, the defendant knowingly, voluntarily and intelligently waived his rights upon being informed of the same by the police. With respect to the defendant’s contention that the trial court erred in not charging certain lesser included offenses, we note that no reasonable view of the evidence supported a charge as to either conspiracy in the third degree or grand larceny in the third degree (see, People v Glover, 57 NY2d 61, 63). The defendant’s contention that the accomplice testimony was not corroborated as required by CPL 60.22 (1) is without merit, as the defendant’s admission was sufficient to satisfy the statutory requirement (see, People v Burgin, 40 NY2d 953).
We have reviewed the defendant’s remaining contentions in his main brief and in his pro se brief and find them to be without merit. Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.